Citation Nr: 0903684	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-32 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

3.  Entitlement to an initial compensable disability 
evaluation for service-connected diabetic neuropathy of the 
right upper extremity (major), from December 28, 2005 to May 
6, 2007, and to an evaluation in excess of 10 percent from 
May 7, 2007 to the present.  

4.  Entitlement to an initial compensable disability 
evaluation for service-connected diabetic neuropathy of the 
left upper extremity (minor), from December 28, 2005 to May 
6, 2007, and to an evaluation in excess of 10 percent from 
May 7, 2007 to the present.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for diabetic neuropathy in the right lower 
extremity. 

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for diabetic neuropathy in the right lower 
extremity.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
November 1966 to July 1968, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Medical evidence submitted by the veteran during this appeal 
indicates that, in addition to his service-connected 
hypertension, he apparently has heart disease.  Given the 
potential relationship between diabetes and certain 
cardiovascular diseases, the Board finds that a claim for 
entitlement to service connection for heart disease, to 
include as secondary to diabetes mellitus, is raised by the 
record.  The claim is referred to the RO for appropriate 
action.  

The issues of entitlement to service connection for 
hypertension, entitlement to an initial compensable 
disability evaluation for service-connected diabetic 
neuropathy of the right upper extremity (major), from 
December 28, 2005 to May 6, 2007, and to an evaluation in 
excess of 10 percent from May 7, 2007 to the present, 
entitlement to an initial compensable disability evaluation 
for service-connected diabetic neuropathy of the left upper 
extremity (minor), from December 28, 2005 to May 6, 2007, and 
to an evaluation in excess of 10 percent from May 7, 2007 to 
the present, entitlement to an initial disability evaluation 
in excess of 10 percent for diabetic neuropathy in the right 
lower extremity, and entitlement to an initial disability 
evaluation in excess of 10 percent for diabetic neuropathy in 
the right lower extremity are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO decision of October 2004 denied the 
veteran's claims for service connection for PTSD and 
hypertension.

2.  Evidence received since the last final decision of record 
regarding the claims for entitlement to service connection 
for hypertension and PTSD relate to previously unestablished 
facts necessary to substantiate the underlying claims; the 
evidence raises a reasonable possibility of substantiating 
the claims.

3.  There is sufficient psychiatric evidence of record to 
show a current diagnosis of PTSD and of a nexus between such 
and claimed in-service stressors; one of these stressors, 
exposure to enemy mortar and rocket attacks while on active 
duty in Chu Lai, Vietnam during the Tet Offensive, is 
confirmed.  





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
claims for entitlement to service connection for hypertension 
and PTSD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

2.  Service connection for PTSD is warranted.  8 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen claims 
for entitlement to service connection for hypertension and 
PTSD, as well as to grant service connection for PTSD.  
Therefore, no further development is needed with respect to 
these claims.  

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

Analysis-New and Material Evidence/Hypertension

The veteran's original claim for secondary service connection 
for hypertension was denied by an October 2004 rating 
decision on the basis that the condition pre-existed the 
onset of his service-connected diabetes mellitus, and hence 
could not have been caused by the latter disease.  He did not 
appeal within a year of notification; hence, the decision 
became final.  

Since the October 2004 decision, the veteran has submitted 
numerous treatment records which confirm diagnoses of 
hypertension and apparently heart disease.  Specifically, he 
was found in October 2005 to experience atypical chest pain 
lasting 30-40 seconds in duration.  While an optimal 
myocardial perfusion test could not be accomplished, the 
"non-optimal" test did yield a finding of a small fixed 
defect in the antero-septum, and coexisting cardiac scarring 
could not be excluded.  The Board also notes that the 
veteran's treatment records include numerous references to 
"uncontrolled" diabetes.  As a result of these findings, 
the veteran was afforded a VA examination to determine if 
there was a causal relationship between his hypertension and 
diabetes.  

The RO afforded the veteran a new examination in August 2006, 
which addressed a potential relationship between diabetes and 
hypertension.  The examiner concluded that the veteran's 
diabetes and hypertension are not related; however, the only 
rationale for the opinion was that as hypertension pre-
existed diabetes, the two could not be "related."  It is 
apparent from the rationale that the physician only addressed 
the question of a potential causal relationship; aggravation 
was not addressed.  Under 38 C.F.R. § 3.310 (a), service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or injury 
and secondary service connection may be found where a 
service-connected disability aggravates another condition 
(i.e., there is an additional increment of disability of the 
other condition which is proximately due to or the result of 
a service- connected disorder).  See Allen v. Brown, 7 Vet. 
App. 439 (1995).    

The submission of the cardiac treatment records, while not 
addressing hypertension specifically, do indicate that the 
veteran's overall cardiovascular health has deteriorated (at 
least to some degree) since the previous rating decision.  
Given that this is the case, and that the veteran has a 
coexisting diagnosis of diabetes, there is at least the 
potential for an aggravating relationship between the 
service-connected diabetes mellitus and hypertension.  Thus, 
there is evidence that is new to the record, and most 
significantly, this evidence relates to an unestablished fact 
necessary to substantiate the underlying claim for service 
connection.  See 38 C.F.R. § 3.156.  As such, the veteran's 
claim is reopened.  

Analysis-New and Material Evidence and Service 
Connection/PTSD

Service connection for PTSD was denied in an October 2004 RO 
decision essentially on the basis that the veteran did not 
meet the diagnostic criteria for the disorder.  The RO was 
also unable to confirm any of the veteran's alleged in-
service stressors.  As he did not appeal the decision within 
a year of notification, it became final.  38 C.F.R. § 3.104.  
In support of his application to reopen his claim, the 
veteran contends that he has a current diagnosis of PTSD, and 
that this disorder was related to stressors while in the 
Republic of Vietnam, to include being subjected to weaponry 
fire.  

The Board notes that since the last decision of record, the 
veteran has been seen fairly regularly by VA mental health 
professionals and has been diagnosed and treated for PTSD, to 
include following a thorough examination in September 2005 
(based on DSM-IV).  The veteran's stressors were identified 
and his PTSD was linked to the claimed in-service stressors, 
to include exposure to mortar and rocket fire during the Tet 
Offensive in the Vietnam War.  The veteran has also submitted 
his personal photographs from his military service which 
showed rocket damage to his base in Vietnam.  The nexus 
opinion given by the VA clinician in September 2005, along 
with the fact that the veteran was in Chu Lai during the Tet 
Offensive relates to unestablished facts necessary to 
establish the underlying claim.  Accordingly, Board finds 
that new and material evidence has been received sufficient 
to reopen the claim for service connection for PTSD.  See 
38 C.F.R. § 3.156.  

Regarding the underlying claim for service connection, the 
Board notes that the veteran specifically claims to have been 
exposed to enemy fire at Chu Lai during the Tet offensive in 
early 1968.  According to service personnel records, the 
veteran did indeed serve in Chu Lai, albeit as an 
administrative personnel specialist.  This is not a combat 
military occupational specialty (MOS) and the veteran was not 
awarded any decoration or medal to indicate service in 
combat.  He does not, in fact, allege that he was engaged in 
direct combat operations; rather, that he asserts that he 
performed guard duty as an additional assignment, and that 
his base was fired upon during the Tet Offensive.  It is 
well-documented that the Tet Offensive was a country-wide 
group of attacks on American military bases occurring 
throughout South Vietnam during the early part of 1968.  
While VA could not locate the exact number of attacks which 
occurred at Chu Lai, in an October 2004 deferred decision, it 
was conceded that all American military installations 
received some sort of enemy fire during the time period when 
the veteran served.  Regarding the specifics of the attacks 
at Chu Lai, the veteran submitted his personal photographs 
which show buildings damaged by enemy rockets.  

With respect to being subjected to weaponry fire, such as 
mortar and rocket attacks, corroboration of every detail, 
including the veteran's personal participation is not 
required; rather, the veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure. Suozzi v. Brown, 10 Vet. App. 307 
(1997). See also Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The history of attacks throughout the Republic of 
Vietnam during the veteran's tour of duty, to include Chu 
Lai, is sufficient to confirm this alleged in-service 
stressor.  

As the veteran has a diagnosis of PTSD that is specifically 
linked to a verified in-service stressor, service connection 
for PTSD is warranted.  See 38 C.F.R. § 3.304(f).  


ORDER

New and material evidence having been received; the claim for 
entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
is reopened; to that extent only, the claim is granted.  

New and material evidence having been received; the claim for 
entitlement to service connection for PTSD is reopened.  

Entitlement to service connection for PTSD is granted.  


REMAND

As noted above, an August 2006 VA examiner concluded that the 
veteran's diabetes and hypertension are not "related," on 
the basis of hypertension being diagnosed prior to the onset 
of diabetes.  The physician did not, however, address the 
question of whether the veteran's diabetes aggravated his 
hypertension.  Under this circumstance, an addendum to that 
opinion is warranted.  See 38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  

The veteran must also be informed of the amendment to 
38 C.F.R. § 3.310, enacted during the pendency of this 
appeal.  See 71 Fed. Reg. 52744 (Sept. 7, 2006). 

Regarding the claims for an increased rating for diabetic 
neuropathy in the upper and lower extremities, the Board 
notes that the veteran received a VA neurology examination in 
May 2007, and from the results of this examination, the RO 
assigned "staged" ratings of 10 percent each for the 
bilateral upper extremities, effective from the date of 
examination.  The noncompensable ratings assigned prior to 
May 2007 for the upper extremities, and the 10 percent 
ratings for he lower extremities, were not changed.  

The Board notes that in the informal hearing presentation 
dated in November 2008, the veteran's representative stated 
that the veteran had contacted him by telephone, and that he 
specifically contended that his peripheral neuropathy of all 
four extremities had increased in severity since his last 
examination.  The veteran currently reports that he has 
virtually no sensation in his extremities, and that he wishes 
to have a new VA neurology examination.  The date of an 
examination is not, in and of itself, necessarily fatal to 
the claims for a higher rating.  Given, however, that the 
veteran has specifically alleged a worsening of his 
peripheral neuropathy of the upper and lower extremities and 
that current level of severity is of the utmost importance in 
the assignment of a rating, the Board deems that a new, 
comprehensive VA neurology examination is warranted.  See 
38 C.F.R. § 3.327; see also, e.g., Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The Board further notes that the veteran had a post-service 
motor vehicle accident in 1998 that resulted in a cervical 
spine disorder.  Clinical reports have indicated some 
neurological disability associated with this, and there are 
magnetic resonance imaging (MRI) reports which confirm 
degenerative joint disease with claims of weakness in the 
upper extremities.  Medical evidence is required to permit 
the Board and adjudicators to determine the degree of 
disability attributable to the service-connected as opposed 
to the nonservice-connected disorder.  See Waddell v. Brown, 
5 Vet. App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 
181 (1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected disability 
(here diabetic neuropathy) from any other diagnosed disorder 
(such as nonservice-connected cervical spine disease in this 
case), VA must consider all symptoms in the adjudication of 
the claim.  As such, unless a VA examiner, based on his or 
her examination and review of the record, concludes that some 
of the veteran's neurological symptoms involving an extremity 
are unrelated to his service-connected diabetes, those 
symptoms that cannot be distinguished from his service-
connected disorder must be considered in the evaluation of 
this disability.  Id. at 182.

There has not been a medical examination conducted which 
distinguishes the neurological symptomatology of the upper 
extremities that may be associated with manifestations of a 
nonservice-connected disability, to include any radiculopathy 
that may be associated with the veteran's cervical spine 
disability, with impairment due to his service-connected 
diabetes (e.g. peripheral neuropathy).  In view of the 
foregoing, the examiner is asked to review the relevant 
medical evidence of record and following a neurological 
examination, determine, to the extent that is possible, which 
upper and lower extremity neurological symptoms are 
associated with the veteran's service-connected diabetes 
versus a nonservice-connected disability, to include cervical 
spine disease.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Dispatch the claims file to the 
physician who performed the August 2006 VA 
vascular examination, if available, for an 
addendum opinion.  After a review of the 
relevant medical evidence of record, the 
physician is asked to address the 
following:  

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the veteran's 
hypertension was aggravated by his 
service-connected diabetes mellitus?  

The clinician is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of aggravation as 
to find against aggravation.  More likely 
and as likely support the contended 
aggravation; less likely weighs against 
the claim.  

The physician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.  

If aggravation is found, the examiner is 
asked to give an approximation of a 
baseline level of severity of the 
veteran's hypertension before the onset of 
aggravation (i.e., mild, moderate).  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he should so indicate.  

3.  Schedule the veteran for a 
comprehensive VA neurology examination for 
the purpose of determining the severity of 
his diabetic neuropathy in the upper and 
lower extremities.  Additionally, the 
examiner is asked to provide an opinion as 
to what, if any, influence the 1998 injury 
to the cervical spine had on producing 
neurological symptoms in the upper and 
lower extremities.  Specifically, to the 
extent that is possible, the examiner 
should identify which symptoms are 
attributable to nonservice-connected 
cervical spine abnormalities (e.g. 
radiculopathy), and which symptoms are 
attributable to the service-connected 
diabetes (e.g., peripheral neuropathy).  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he should so indicate.     

4.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the veteran's claims. If any 
claim is denied or not granted to the 
veteran's satisfaction, the veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond prior to dispatch to the Board for 
final adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


